Did the court err in rendering judgment upon the pleadings, it appearing that the answer at the time it was filed, unverified, denied the execution of the note sued on, but was sworn to by the defendant before the clerk of the court on the day the case was called for trial, without first having obtained leave of court thereto? No motion was made to strike the answer from the files on account of such improper verification. As long as the answer remained on file verified, though without permission of the court, it was error to render judgment for the plaintiff against the defendant on the pleadings. 22 Ency. Pl.   Pr. p. 1048.
The judgment of the lower court is reversed and remanded, with instructions to grant a new trial.
All the Justices concur. *Page 626